COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Bob Deuell v. Texas Right to Life Committee, Inc.

Appellate case number:    01-15-00011-CV

Trial court case number: 2014-32179

Trial court:              152nd District Court of Harris County

       Appellee’s Motion for Extension of Time to File Appellee’s Brief or Alternatively to
Abate the Due Date for the Appellee’s Brief Until the Pending Motion to Dismiss Appeal for
Want of Jurisdiction is Decided is GRANTED, in part.
      The due date for appellee’s brief will be reset by the Court upon resolution of Appellee’s
Motion to Dismiss Appeal for Want of Jurisdiction.
       It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle


Date: February 20, 2015